Case 1:19-cv-00551-PLM-RSK ECF No. 1 filed 07/09/19 PagelD.1 Page 1 of 7

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF MICHIGAN

UNITED STATES OF AMERICA, )
Plaintiff,
v. No.
THE BAY VIEW ASSOCIATION OF 5 Jury Trial Demanded
THE UNITED METHODIST CHURCH, )
Defendant. 5
COMPLAINT

The United States of America, by its undersigned attorneys, files this complaint and
alleges:
I. INTRODUCTION
1. The United States of America brings this action against the Bay View Association
of the United Methodist Church (the “Association”) to enforce the Fair Housing Act, Title VIII
of the Civil Rights Act of 1968, as amended 42 U.S.C. §§ 3601-3631. This action is brought

pursuant to 42 U.S.C. § 3612(0) on behalf of John and Mary Agria, Marjorie Bayes, Donald

Duquette, Wesley and Lois Hager, Robert and Sara Holmes, Gerald and Hannah Rees, Lawry
Reid and Linda Ferrier-Reid, Albert and Helen Reynolds, Joseph and Jennifer Rupert, and
Charles Weaver (“Complainants”).
I. JURISDICTION AND VENUE
2. This Court has jurisdiction over this action pursuant to 28 U.S.C § 1331, 28

U.S.C. § 1345, and 42 U.S.C. § 3614(a).

 
Case 1:19-cv-00551-PLM-RSK ECF No. 1 filed 07/09/19 PagelD.2 Page 2 of 7

3. Venue is proper under 28 U.S.C. § 1391(b), because the events or omissions
giving rise to the claims alleged herein occurred in the Western District of Michigan and because
the Defendant and the property at issue in this action are located there.

Tl. DEFENDANT BAY VIEW AND THE SUBJECT PROPERTY

4. The subject property is a summer community located on Little Traverse Bay in
the State of Michigan, Emmet County.

5. The Association is a domestic nonprofit corporation in the State of Michigan.

6. The Association owns the summer community’s land, and leases lots to members
of the Association who own the cottages built on those lots.

7. The cottages in the summer community are “dwellings” within the meaning of the
Fair Housing Act, 42 U.S.C. § 3602(0).

IV. FACTUAL ALLEGATIONS
A. The Bay View Association

8. The Association was founded in 1875 and formally recognized in 1890 as a
Summer Resort and Assembly Association under Act No. 39 of the Michigan Public Acts of
1889, MCL § 455.51 et seq.

9. As a municipal nonprofit corporation, MCL § 455.67, the Association has certain
governmental powers, including the power to levy and collect taxes, to control access to its
grounds, to erect streets and highways, and to exercise general police powers. MCL §§ 455.58-
59, 455.67-71.

10. The Association is governed by a nine member Board of Trustees vested with the
authority to manage and control “business, finances, rights, interests, buildings, and all property,

real and personal, of the [A]ssociation.”

 

 
Case 1:19-cv-00551-PLM-RSK ECF No. 1 filed 07/09/19 PagelD.3 Page 3 of 7

11. Membership in the Association is required to own a cottage at the summer
community.
12. In the case of a purchase, once an individual enters into a contract for sale of a

property, he or she must submit a membership application to the Association.

13. | Amember of the Membership Committee reviews the application, interviews the
prospective member, and makes a recommendation to the Board of Trustees.

14. The Board must approve the applicant by a two-thirds vote.

15. Individuals, such as family members, must go through the same process before
accepting a transfer of ownership or obtaining joint ownership.

16. fan individual inherits a cottage, he or she has one year to become a member of
the Association to avoid having to seil it.
B. Restrictions on Cottage Ownership

17. From 1986 to 2018, the Association’s bylaws required that in order to become a
member of the Association and thus eligible to own a cottage, an individual must, among other
things, be “of Christian persuasion” and obtain a letter of recommendation from the pastor (or
designated leader) of the church the individual attends.

18. The requirement for a letter from a pastor excluded Christians who did not attend
church from becoming members.

19. The Association did not preclude non-Christians from renting cottages at the
summer community or from participating in the summer community’s programs and activities.

20. In 2013 and 2016, a majority of the Association’s members voted to amend the

bylaws to remove the provisions allowing only church-going Christians to become members and

 
Case 1:19-cv-00551-PLM-RSK ECF No. 1 filed 07/09/19 PagelD.4 Page 4 of 7

own cottages at the summer community. Because bylaw amendments require a two-thirds vote
to pass, however, those proposed amendments failed.

21. In February 2018, the presiding Bishop of the United Methodist Church in
Michigan issued a statement clarifying that the West Michigan Conference of the United
Methodist Church “does not provide any operational oversight or appoint members to the Bay
View Association,” and that the Association is “separate from both the West Michigan
Conference and the United Methodist Church” and “has its own rules and requirements about
who can become a member.”

22. After another vote in August 2018, the Association amended the bylaws to
eliminate the provisions allowing only church-going Christians to become members and own
cottages at the summer community. Sixty-nine percent of the members voted in favor of this

amendment.

V. AGGRIEVED PERSONS

23. On July 11, 2017, three cottage owners and one applicant (and his spouse) filed
complaints with the United States Department of Housing and Urban Development (“HUD”)
alleging injuries caused by the Association’s membership bylaw because it prevented them from

. purchasing or transferring a cottage.

24. Twelve more cottage owners filed complaints on July 12, 2017 and July 17, 2017
alleging similar injuries.

25. These individuals—John and Mary Agria, Marjorie Bayes, Donald Duquette,
Wesley and Lois Hager, Robert and Sara Holmes, Gerald and Hannah Rees, Lawry Reid and
Linda Ferrier-Reid, Albert and Helen Reynolds, Joseph and Jennifer Rupert, and Charles Weaver
(“Complainants”)—are aggrieved persons within the meaning of 42 U.S.C. §§ 3602(i) and

3614(d)(1)(B).

 

 
Case 1:19-cv-00551-PLM-RSK ECF No. 1 filed 07/09/19 PagelD.5 Page 5 of 7

VI. HUD ADMINISTRATIVE PROCESS

26. On July 11, 12, and 17, 2017, the Complainants filed timely complaints with the
Department of Housing and Urban Development (“HUD”).

27. In accordance with 42 U.S.C. §§ 3610(a) and (b), the Secretary of HUD
conducted and completed an investigation of the complaints, attempted conciliation without
success, and prepared a final investigative report.

28. Based upon the information gathered in the investigation, the Secretary
determined, under 42 U.S.C. § 3610(g)(1), that reasonable cause existed to believe that the
Association engaged in illegal discriminatory housing practices against the Complainants.

29. On February 21, 2019, the Secretary issued a Charge of Discrimination, under 42
U.S.C. § 3610(g)(2)(A), charging the defendants with engaging in unlawful discrimination in
violation of the FHA.

30. On February 27, 2019, the Association filed a Notice of Election to have the case
heard in a civil action pursuant to 42 U.S.C. § 3612(a), and an Administrative Law Judge issued
a Notice of Election to Proceed in United States Federal District Court and terminated the
administrative proceeding on the Charge of Discrimination.

31. Following this Notice of Election, the Secretary authorized the Attorney General
to commence a civil action pursuant to 42 U.S.C. § 3612(0).

VI. THE ASSOCIATION HAS VIOLATED THE FAIR HOUSING ACT

32. | Through actions described above in paragraphs 8-25, the Association has:
a. Made dwellings unavailable or denied dwellings to persons because of

religion, in violation of 42 U.S.C. § 3604(a);

 
Case 1:19-cv-00551-PLM-RSK ECF No. 1 filed 07/09/19 PagelD.6 Page 6 of 7

b. Discriminated in the terms, conditions, or privileges of the rental or sale of
dwellings, or in the provision of services or facilities in connection
therewith, because of religion, in violation of 42 U.S.C. § 3604(b); and

c. Made statements with respect to the sale or rental of dwellings that
indicate a preference, a limitation, or discrimination based on religion, in
violation of 42 U.S.C. § 3604(c).

2. The Association is not a religious organization, association, or society within the
meaning of 42 U.S.C. § 3607(a).

3. The Association is not supervised by, controlled by, or operated in conjunction with a
religious organization, association, or society within the meaning of 42 U.S.C. §
3607(a).

VIII. PRAYER FOR RELIEF

WHEREFORE, the United States requests that this Court enter an order that:

1. Declares that the Association’s actions, policies, and practices, as alleged,

violated the Fair Housing Act;

2. Enjoins the Association, its agents, employees, and successors, and all other

persons in active concert or participation with it, from:

a. Discriminating on the basis of religion in any aspect of the rental, lease, or
sale of a dwelling;

b. Discriminating in the terms, conditions, or privileges of rental or sale of a
dwelling, or in the provision of services or facilities in connection
therewith, on the basis of religion;

c. Making any statements with respect to the sale or rental of dwellings that

indicate a preference, a limitation, or discrimination based on religion; and

 
Case 1:19-cv-00551-PLM-RSK ECF No. 1 filed 07/09/19 PagelD.7 Page 7 of 7

The United States further prays for such additional relief as the interests of justice may

require.

Dated: (poly 4,20 q

ANDREW B. BIRGE
United States Attorney

Western District of Michigan

Se a) .

 

a, EAURA BABINSKY

Assistant United States ‘Atomey >

ee

Respectfully submitted,

WILLIAM P. BARR
Attorney General

ERIC S. DREIBAND
Assistant Attorney General

Civil Rights Division

SAMEENA SHINA MAJEED

[Nie Morphine —

TIMOTHY J. MORAN"
Deputy Chief

AMIE S. MURPHY -

Trial Attorney

Housing and Civil Enforcement Section
Civil Rights Division

U.S. Department of Justice

950 Pennsylvania Avenue, NW
Washington, D.C. 20530
Phone: (202) 353-1285
amic.murphv2@usdoj.gov

 
